
	
		III
		112th CONGRESS
		2d Session
		S. RES. 584
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 21), 2012
			Mrs. Murray (for
			 herself, Mr. Isakson,
			 Mr. Begich, Mr.
			 Kerry, Mr. Brown of
			 Massachusetts, Mr. Wicker,
			 Mr. Bennet, and Mr. Cochran) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Designating October 4, 2012, as
		  Jumpstart’s Read for the Record Day.
	
	
		Whereas Jumpstart, a national early education
			 organization, is working to ensure that every child in the United States enters
			 school prepared to succeed;
		Whereas Jumpstart delivers a year-round research-based and
			 cost-effective program by training college students and community volunteers to
			 serve preschool age children in low-income neighborhoods, helping them to
			 develop the language and literacy skills necessary to succeed in school and in
			 life;
		Whereas, since 1993, Jumpstart has trained nearly 25,000
			 college students and community volunteers to transform the lives of more than
			 42,000 preschool children in communities across the United States;
		Whereas Jumpstart’s Read for the Record, presented in
			 partnership with the Pearson Foundation, is a national campaign that culminates
			 in one day of the year when millions of people in the United States come
			 together to celebrate literacy and support Jumpstart in its efforts to promote
			 early childhood education;
		Whereas the goals of the campaign are to raise awareness
			 in the United States of the importance of early childhood education, support
			 Jumpstart’s early education programs in preschools in low-income neighborhoods
			 through donations and sponsorship, and celebrate the commencement of
			 Jumpstart’s program year;
		Whereas October 4, 2012, is an appropriate date to
			 designate as Jumpstart's Read for the Record Day because it is
			 the date Jumpstart aims to set the world record for the largest shared reading
			 experience; and
		Whereas Jumpstart hopes to engage more than 2,200,000
			 children in reading “Ladybug Girl and the Bug Squad” by David Soman and Jacky
			 Davis during this record-breaking celebration of reading and service, all in
			 support of preschool children in the United States: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates
			 October 4, 2012, as Jumpstart’s Read for the Record Day;
			(2)commends
			 Jumpstart’s Read for the Record on its seventh year;
			(3)encourages
			 adults, including grandparents, parents, teachers, and college students—
				(A)to join children
			 in creating the world’s largest shared reading experience; and
				(B)to show their
			 support for literacy and Jumpstart’s early education programming for young
			 children in low-income communities; and
				(4)requests the
			 Secretary of the Senate to transmit a copy of this resolution to Jumpstart, one
			 of the leading nonprofit organizations in the United States in the field of
			 early childhood education.
			
